 



Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “**”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.
MEDICALERT® PHR SYSTEM
DEVELOPMENT AND SUPPLY AGREEMENT
     This MEDICALERT® PHR SYSTEM DEVELOPMENT AND SUPPLY AGREEMENT (“Agreement”)
is made and entered to be effective as of June 16, 2005, by and between CapMed,
a division of Bio-Imaging Technologies, Inc., a Delaware corporation (“CapMed”),
with its principal place of business located at 826 Newton-Yardley Road,
Newtown, Pennsylvania 18940, and Medic Alert Foundation United States, Inc., a
California nonprofit public benefit corporation doing business as MedicAlert
Foundation International (“MedicAlert”), with its principal place of business
located at 2323 Colorado Avenue, Turlock, California 95382.
     WHEREAS, CapMed has developed the proprietary CapMed PHR System for locally
storing, managing, transporting and communicating personal health records and
medical information on a personal computer and portable flash memory device;
     WHEREAS, MedicAlert desires that CapMed develop the MedicAlert® PHR
Software that will incorporate all of the features and functions of the CapMed
PHR System with the additional features and functions of storing, managing, and
bi-directional synchronizing of multiple users’ personal health records and
medical information on both the MedicAlert remote server and each discrete
user’s local computer and portable flash memory device;
     WHEREAS, the parties desire that CapMed be the exclusive United States OEM
supplier and nonexclusive worldwide OEM supplier of the MedicAlert PHR Software
and the Documents and the nonexclusive worldwide OEM supplier of portable flash
memory devices for the MedicAlert® PHR System, and that MedicAlert have the
exclusive, worldwide right and license to use and resell the MedicAlert® PHR
System as a MedicAlert® branded product and service; and,
     WHEREAS, the parties desire to cross-market their respective goods and
services.
     NOW, THEREFORE, in consideration of these premises, of the covenants and
conditions in this Agreement, and of other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, CapMed and MedicAlert
covenant and agree as follows:

1.   Definitions.

  (a)   “CapMed PHR Software” means one or more client, server, or portable
flash memory device resident personal health records management computer
programs or program modules, and all embedded computer programs or program
modules, and all compilations and derivative works thereof, which secure or
manage the data stored on the device, including, without limitation, the
partitioning, data-encryption, password protection, auto launching of user
designated information, and data importation, and includes the CapMed server
resident “hub” programs or program modules required for each discrete remote
user to upgrade the CapMed PHR Software or to access the embedded third party
content

MedicAlert® PHR System Development and Supply Agreement



Page 1 of 19



--------------------------------------------------------------------------------



 



      on each discrete user’s remote computer or portable flash memory device as
may be necessary to make the CapMed PHR System fully functional, whether
developed as an original, derivative or compilation work by CapMed under this
Agreement and whether integrated with existing software or embedded computer
programs or program modules in the CapMed PHR Software and all related source
code, machine code, schematics, updates, modifications, bug fixes, update
enhancements or other modifications, compilations or derivative works, but
excludes the MedicAlert® Software.     (b)   “CapMed PHR System” means the
integrated data base management system designed to store, manage, transport and
communicate personal health and medical information described in the Patent
Application or the Copyright, including the CapMed PHR Software, the HealthKey,
and all related intellectual property, including, without limitation, software,
trade secrets and know-how.     (c)   “Copyright” means the United States
Copyright Registration Number TXu-905-251 entitled Personal Health Record for a
computer program, and all compilations or derivative works thereof.     (d)  
“CPT” means “carriage paid to” and as more fully defined by the International
Chamber of Commerce as an Incoterm.     (e)   “Documentation” means all
instructions, manuals, diagrams or other written materials, in printed or binary
formats, that describe the functionality or assist in the use of the CapMed PHR
Software, the CapMed PHR System, the HealthKey, the MedicAlert® PHR System and
the MedicAlert PHR Software.     (f)   “HealthKey” means CapMed’s proprietary
portable flash memory device trademarked as the Personal HealthKey™.     (g)  
“machine code” means computer programs or program modules assembled or compiled
in binary form on software media that are readable and usable by machines, but
not generally readable by humans without reverse-assembly, reverse-compiling, or
reverse-engineering techniques.     (h)   “MedicAlert® enabled offer” means the
joint promotional effort of the parties to modify the packaging and the CapMed
PHR System to promote MedicAlert® membership and the MedicAlert® PHR System.
Users of the MedicAlert® enabled CapMed PHR System will be able to subscribe to
become a MedicAlert® member and convert to the MedicAlert® PHR System through
various means, including, without limitation, printing out a form and mailing to
MedicAlert, calling a toll-free telephone number or by accessing the MedicAlert
Internet server through the CapMed PHR Software via an Internet connection.    
(i)   “MedicAlert® PHR Software” means the fully functional personal health
records data base management software that is modified in order to integrate all
of the features, functions, and specifications of the CapMed PHR Software, the
CapMed PHR System and the HealthKey with the MedicAlert® Software, in order to
support the MedicAlert PHR System.

MedicAlert® PHR System Development and Supply Agreement

Page 2 of 19



--------------------------------------------------------------------------------



 



  (j)   “MedicAlert® PHR System” means the fully functional personal health
records data base management system that integrates all of the features,
functions, and specifications of the CapMed PHR System, the MedicAlert® Software
and the MedicAlert PHR Software.     (k)   “MedicAlert® Software” means one or
more server resident programs or program modules required to verify the remote
user’s identity and to process and synchronize incoming and outgoing user
personal health and medical information on a local MedicAlert server with a
remote client computer or portable flash memory device as may be necessary to
make the MedicAlert® PHR System fully functional, whether developed as an
original, derivative or compilation work by MedicAlert or CapMed under this
Agreement and whether integrated with existing software or embedded computer
programs or program modules in the CapMed PHR Software and all related source
code, machine code, schematics, updates, modifications, bug fixes, update
enhancements or other modifications, compilations or derivative works.     (l)  
“OEM” means the original equipment manufacturer and supplier of goods or
services for use and resale as a MedicAlert® branded product.     (m)   “Patent
Application” means the United States Patent Application 10/393,751 entitled
“System, apparatus and method for storage and transportation of personal health
records;” all issued patents thereon; all divisions, reissues, continuations and
continuation-in-part patents and patent applications; all corresponding foreign
patents and patent applications; and all related foreign patents and patent
applications owned by Bio-Imaging Technologies, Inc., or its parent or affiliate
companies.     (n)   “Portable flash memory device” or “portable flash memory
device” means a portable nonvolatile electrically erasable programmable
read-only memory device that can be repeatedly erased and written to and from a
personal computer via an industry standard Universal Serial Bus (USB) port,
which has been approved by CapMed, such approval not to be unreasonably
withheld.     (o)   “Software” or “software” means computer program or program
modules in source code or machine code, schematics, updates, modifications, bug
fixes, update enhancements, or other modifications, and all related compilations
and derivative works.     (p)   “Source code” or “source code” means computer
programs or program modules on software media that are human readable without
reverse-assembly, reverse-compiling, or reverse-engineering techniques, and
includes, the compiler/assembler/linker.

2.   Description of Goods and Services.

  (a)   This Agreement is for the development and OEM supply of the MedicAlert®
PHR Software. On MedicAlert’s acceptance of the fully functional commercial
version of the MedicAlert® PHR Software, CapMed will become the exclusive United
States and nonexclusive worldwide OEM supplier of client or portable flash
memory device personal health records management computer programs or program
modules that integrates all of the features, functions, and specifications of
the CapMed PHR System as it may be modified to perform the functions and meet
the specifications of the MedicAlert® PHR System, and the nonexclusive worldwide
OEM supplier of portable flash memory devices, and MedicAlert will have the
exclusive, worldwide right and

MedicAlert® PHR System Development and Supply Agreement

Page 3 of 19



--------------------------------------------------------------------------------



 



      license to use and resell the MedicAlert® PHR System as a MedicAlert®
branded product and service (provided, however, such nonexclusive worldwide OEM
suppliers shall not be permitted to supply a personal health record system to
MedicAlert outside the United States for sale or distribution in the United
States). CapMed will supply MedicAlert with individual commercial units of the
MedicAlert PHR Software on CD-ROM with and subject to CapMed’s standard end-user
shrink-wrap software license, and individual commercial units of the HealthKey
in such quantities and packaging as MedicAlert may from time to time specify.  
  (b)   During the term of this Agreement, the parties may, from time to time,
desire that CapMed supply additional goods developed or manufactured by CapMed.
The terms and conditions of the parties agreement governing such additional
goods, including, without limitation, product specifications, manufacturing,
delivery, terms of payment, warranties, default, and remedies upon default, will
be governed by the parties separate agreement and will not be incorporated in
this Agreement without the parties express written consent.

3.   MedicAlert Development.

  (a)   MedicAlert intends to launch publicly the MedicAlert® PHR System as a
MedicAlert® branded product on July 25, 2005. MedicAlert is, by this Agreement,
reasonably relying upon CapMed’s technical skills and expertise for the
technical success of the MedicAlert® PHR System as a MedicAlert® branded
product. To the extent that the MedicAlert® PHR System will be a MedicAlert®
branded product, CapMed acknowledges that the development, improvements, and
maintenance of the MedicAlert® PHR Software will be tied directly to the
goodwill associated with the MedicAlert® trademark and trade name, and will
ensure that the MedicAlert® PHR Software will meet MedicAlert’s high standards
for quality and that it charges MedicAlert its most competitive pricing for all
finished goods.     (b)   CapMed will be the exclusive United States developer
and nonexclusive worldwide developer, and MedicAlert will be the exclusive
worldwide licensee, user, and reseller of the MedicAlert® PHR Software as a
MedicAlert® branded product and service. CapMed will promptly use its best
efforts as a high priority matter to develop, to maintain and to integrate
seamlessly all of the features, functions and specifications of its most current
version of the CapMed PHR Software and the CapMed PHR System, with the
MedicAlert® Software to allow generally, among other things:

  (i)   A user to enter, update, or manage his or her personal health or health
care information on the user’s local computer, to cause the local computer to
automatically and transparently upload and synchronize such information with the
user’s personal health and health care information stored on the user’s local
portable flash memory device, and to cause the local computer to automatically
and transparently upload and synchronize such information via an Internet
connection with the user’s personal health and health care information stored in
the user’s account on a remote server;     (ii)   A remote server operator to
enter, update, or manage a user’s personal health or health care information to
the user’s account on the remote server, to cause the

MedicAlert® PHR System Development and Supply Agreement

Page 4 of 19



--------------------------------------------------------------------------------



 



      remote server to automatically and transparently upload and synchronize
such information via an Internet connection with the user’s personal health and
health care information stored on the user’s local computer, and to cause the
user’s local computer to automatically and transparently upload and synchronize
such information with the user’s personal health and health care information
stored on the user’s local portable flash memory device; and,     (iii)   Such
other customizations as MedicAlert may reasonably request or require that are
generally available to the CapMed PHR System, including, without limitation,
Profile Customizations, Profile Element Customizations, Pick List
Customizations, Web Link customizations, and Field Level Links customizations.
Any additional customizations or unique product upgrades and/or improvements as
MedicAlert may reasonably request may be provided by CapMed; provided, however,
CapMed shall reserve the right to charge an additional fee to be mutually agreed
upon for such customizations.

  (c)   Within forty-five (45) days of the effective date of this Agreement,
CapMed and MedicAlert will exercise their good faith and best commercial efforts
to make and enter a software escrow agreement pursuant to Section 18 below, and
within five (5) days of the effective date of this Agreement will finalize and
execute the attached Schedule A to this Agreement that will define the scope,
project requirements and development responsibilities to develop, implement and
commercially launch a robust, stable and fully functional commercial version of
the MedicAlert® PHR System. The Schedule A will also set forth an objective
milestone driven development, field test, acceptance, implementation and product
launch schedule. All of the terms, conditions and schedules set forth in
software escrow agreement and Schedule A shall be incorporated as material terms
and conditions of this Agreement.     (d)   If for any reason either party is
unable to meet any of the development or performance milestones of Schedule A,
such party shall be in material breach of this Agreement and the other party
may, but is not obligated to, terminate this Agreement with no further duty or
obligation except as may be expressly set forth in this Agreement. In the event
either party waives this provision as to any specified development or
performance milestone, such waiver will not affect such party’s right to
terminate this Agreement on the other party’s failure to meet any subsequently
specified development or performance milestone.

4.   Upgrades and Improvements.

  (a)   CapMed will continually **. CapMed will make **.     (b)   Any
maintenance, including error correction, debugging or other technical assistance
required to remedy any defects in or other malfunctions of the CapMed PHR System
which have a material impact on the MedicAlert® PHR System will be undertaken by
CapMed immediately, commencing ** hours of notification by MedicAlert, and
CapMed will ensure that all personnel necessary to commence and complete as
quickly as possible such maintenance are made available for these purposes.
CapMed will **.

MedicAlert® PHR System Development and Supply Agreement

Page 5 of 19



--------------------------------------------------------------------------------



 



  (c)   CapMed will make available all version upgrades and improvements as soon
as they are commercially available to all MedicAlert® PHR System users of the
CapMed PHR Software in machine code via Internet download from the “Check for
Updates” and “Update Now” tabs on the “Tools” menu in the drop down navigation
bar of the CapMed PHR Software . For purposes of this Agreement, “version
upgrade” shall include all CapMed versions, updates, modifications, bug fixes,
enhancements, improvements and other modifications to the CapMed PHR Software or
the MedicAlert PHR Software that are not exclusively developed for the unique
requirements of any other CapMed licensee.

5.   Support.

  (a)   CapMed will promptly upon delivery of each version or version upgrade of
the CapMed PHR Software provide to MedicAlert, at a designated MedicAlert
facility, the technical assistance, training and know-how necessary for
MedicAlert to use and maintain the client and portable flash memory device
versions of the MedicAlert® PHR System. MedicAlert will reimburse CapMed for all
reasonable costs associated with such training.     (b)   MedicAlert will, at
its sole cost and expense, provide primary call center customer service and
support to the user’s of the MedicAlert® PHR System.     (c)   CapMed will
provide secondary call center customer service and support to MedicAlert’s
customer service representatives during normal business hours (EST/EDT), and
will provide secondary twenty-four (24) hour call center customer service and
support on one hundred twenty (120) day notice after predetermined minimum
subscription volumes are achieved.

6.   MedicAlert® PHR System Cross-Licenses.

  (a)   CapMed hereby grants to MedicAlert the exclusive, worldwide right and
license to undertake, or authorize others to undertake on MedicAlert’s behalf,
the use and sale of the MedicAlert® PHR Software, and all corresponding rights
under all patent, copyright, trademark, trade secret and other laws necessary or
appropriate for the full enjoyment of the rights granted hereby.     (b)  
MedicAlert hereby grants to CapMed the exclusive United States and nonexclusive
worldwide right and license to undertake, or authorize others to undertake on
MedicAlert’s behalf, the use of the MedicAlert® Software to the extent it may be
integrated in the MedicAlert® PHR System, and all corresponding rights under all
patent, copyright, trademark, trade secret and other laws necessary or
appropriate for the full enjoyment of the rights granted hereby. CapMed will
not, directly or indirectly (such as through authorization of third parties by
way of license or otherwise) distribute or otherwise exploit the MedicAlert®
Software.     (c)   The licensed rights granted by each party to the other
include the rights:

  (i)   To reproduce and authorize others to reproduce the MedicAlert® PHR
Software;     (ii)   To publicly distribute and authorize others to publicly
distribute machine code copies of the MedicAlert® PHR Software;

MedicAlert® PHR System Development and Supply Agreement

Page 6 of 19



--------------------------------------------------------------------------------



 



  (iii)   To grant sublicenses authorizing others to publicly distribute machine
code copies of the MedicAlert® PHR Software;     (iv)   To publicly display and
perform and authorize others to publicly display and perform portions of the
MedicAlert® PHR System for the purpose of promoting the distribution and sale of
the MedicAlert® PHR System and to reproduce and publicly distribute machine code
copies of the MedicAlert® PHR Software for such purposes.

  (d)   Notwithstanding the foregoing, and subject to the restrain against
assignment as set forth more fully in Section 20, below, nothing in this
Agreement shall be interpreted or construed to allow either party to sub-license
or assign any of the licensee right granted herein to any third party; provide,
however, that either party may delegate their licensee rights of Section 6(c)
above to their agents or employees, and, provided further, that upon such
delegation the delegating licensee shall remain liable to the other party for
the act of its agents or employees under the terms of this Agreement.     (e)  
Notwithstanding the foregoing, nothing in this Agreement will otherwise limit or
restrict CapMed from selling or licensing all or any part of the CapMed PHR
Software, the HealthKey, or CapMed PHR System to any third party, and nothing in
this Agreement will otherwise limit or restrict MedicAlert from selling or
licensing all or any part of the MedicAlert® Software to any third party.

7.   Proprietary Rights

  (a)   Title to the CapMed PHR System, including any enhancements,
modifications or derivatives thereto, other than the MedicAlert® PHR Software,
(including all intellectual property rights pertaining thereto) shall at all
times remain and vest solely with CapMed. MedicAlert agrees that it will not
claim or assert title to any such materials or attempt to transfer any title to
End-Users or any third parties.     (b)   Title to the MedicAlert® Software,
whether as an original, compilation or derivative work, and any enhancements,
modifications or derivatives thereto, (including all intellectual property
rights pertaining thereto) shall at all times remain and vest solely with
MedicAlert. CapMed agrees that it will not claim or assert title to any such
materials or attempt to transfer any title to End-Users or any third parties.  
  (c)   The MedicAlert® PHR System and the MedicAlert PHR Software is a
collective, compilation or derivative work. Title to the MedicAlert® PHR System
and the MedicAlert PHR Software shall at all times remain and vest with
MedicAlert; provided however, that title to the MedicAlert® PHR System and the
MedicAlert PHR Software shall not extend to the separate property contributed by
the parties under this cross-license for the sole and limited purpose of
creating the collective, compilation or derivative work. CapMed agrees that it
will not claim or assert title to any such materials or attempt to transfer any
title to End-Users or any third parties.     (d)   Each party’s proprietary and
intellectual property rights (including patent, trademark, copyright, trade
secret and other rights) not expressly licensed to the other party under this
agreement shall remain the separate property of such party.

MedicAlert® PHR System Development and Supply Agreement

Page 7 of 19



--------------------------------------------------------------------------------



 



  (e)   The CapMed PHR Software, either as a stand alone product or as
incorporated into the MedicAlert® PHR System, shall be marked with such
copyright, patent or other notices, proprietary legends, or restrictions as
CapMed requires in this agreement or subsequent written notice by CapMed to
MedicAlert. CapMed shall place CapMed’s proprietary notices on each copy of the
CapMed PHR Software media and between the title and table of contents in each
copy of the Documentation. In addition to the foregoing, MedicAlert will ensure
that any portable flash memory device that includes the embedded MedicAlert PHR
Software and is covered within the scope of CapMed’s pending Patent Application
will be marked as patent pending and, when such patent is actually issued, will
be marked as patented with the patent number.

8.   Trademark and Trade Name License.

  (a)   CapMed hereby grants to MedicAlert, and MedicAlert hereby grants to
CapMed, the nonexclusive, worldwide, right and license to use, publicly display,
and publicly distribute each other’s trademarks, service marks, trade names or
trade dress in their individual and joint marketing and sales promotional
material in connection with the MedicAlert® PHR systems; provided, however, that
neither party will have the right to use the other’s names or marks without
having first obtained the other’s express written approval, which will be in
such party’s sole and absolute discretion, to the nature and content of the
marketing or sales promotional materials, the use of such party’s trademarks or
trade names in such materials, and the conformity of the trademarks or trade
names to the standardized marks and names used by such party.     (b)   Subject
to the pre-release approval provisions of subparagraph (a), MedicAlert hereby
grants to CapMed the nonexclusive, worldwide, right and license to modify the
CapMed PHR Software and packaging to promote and include the MedicAlert® enabled
offer in all CapMed branded copies of the CapMed PHR Software.     (c)   Each
party represents and warrants that all trademarks, service marks, trade names,
or trade dress designated by such party to be used on or in any product
packaging or labeling, or in any sales or marketing promotional materials have
been properly authorized for such use by the owner of such rights, and that the
other’s use of such marks or dress will not infringe the rights of any third
party.     (d)   Each party will defend, indemnify, and hold the other party
harmless against any and all claims, demands, or liability, including attorney
fees and costs, arising out of or relating to its breach of any representation
or warranty set forth in this section.

9.   Contract Price.

  (a)   The MedicAlert® PHR System

  (i)   The MedicAlert® PHR System will be priced on ** basis and will include
access to all version upgrades and improvements during the subscription term.
The initial ** will be in an amount not to exceed ** on ** subject to ** up to
** on **. Beginning in the second year, the ** price will be in an amount equal
to ** of the MedicAlert ** charged by MedicAlert to the **. Based upon the
current pricing model, the ** would be equal to **.

MedicAlert® PHR System Development and Supply Agreement

Page 8 of 19



--------------------------------------------------------------------------------



 



  (ii)   The hardware component of the HealthKey will be priced on a ** basis in
an amount not to exceed **. CapMed will use reasonable commercial efforts to
work with its OEM suppliers to reduce the HealthKey costs and increase
performance. Notwithstanding the forgoing, nothing in this Agreement shall
prohibit or restrict MedicAlert from purchasing portable flash memory devices
direct from any OEM, including, without limitation, any OEM that CapMed may be
purchasing its HealthKey.     (iii)   In the event MedicAlert desires to
purchase portable flash memory devices directly from an OEM, MedicAlert shall
notify CapMed at least thirty (30) days in advance and shall provide CapMed with
a sample unit of the portable flash memory device. CapMed will promptly use good
faith and its best efforts as a high priority matter to qualify the portable
flash memory device as compatible with the CapMed PHR Software and the
MedicAlert® PHR System, and MedicAlert will pay CapMed the reasonable cost
associated with qualifying such portable flash memory device.     (iv)  
MedicAlert pay CapMed a ** fee in an amount equal to ** for ** to ** other than
a ** in Section 9(a)(i) ** of the product.

  (b)   The MedicAlert® enabled offer

  (i)   The MedicAlert® enabled offer will be priced on a ** basis in an amount
equal to ** who becomes **.     (ii)   In the event of a conversion through the
“MedicAlert® enabled” offer, ** will be **. Beginning in **, the ** will be **
as ** under Section 9(a)(i), above.

  (c)   All prices exclude packaging. Packaging will be priced in an amount not
to exceed **.     (d)   In the event a MedicAlert® PHR System user terminates
their subscription, MedicAlert will promptly notify CapMed of such termination
and the parties shall block such terminated subscriber’s ability to access the
MedicAlert server and the CapMed server. In the event such terminated subscriber
resubscribes to the MedicAlert® PHR System, MedicAlert will promptly notify
CapMed of such resubscription and the parties shall again allow the resubscribed
user to access the MedicAlert server and the CapMed server. Notwithstanding the
foregoing, if any subscriber remains inactive for at least two (2) years, then
such subscriber shall be deemed to be a new subscriber for purposes of this
Agreement. All resubscriptions will be priced, and royalties paid, as a renewal
subscription.

10.   Packaging.

  (a)   MedicAlert will provide CapMed with the packaging specifications and any
necessary artwork no later than sixty (60) days in advance of the earliest
scheduled shipping date. If such special packaging will delay the scheduled
shipping date, or increase CapMed’s cost to manufacture and/or ship, CapMed
will, within fifteen (15) days of receipt of MedicAlert’s notice, provide
MedicAlert with notice of any shipping delay or cost increase. Within ten
(10) days of receipt of CapMed’s notice, MedicAlert will provide CapMed with
written notice of its acceptance or rejection of any such shipping delay or

MedicAlert® PHR System Development and Supply Agreement

Page 9 of 19



--------------------------------------------------------------------------------



 



      cost increase. In the event MedicAlert rejects any such shipping delay or
cost increase, CapMed will be under no obligation to include such special
packaging in the order. Unless otherwise agreed to by the parties, MedicAlert
bear all of the costs and expenses related to packaging.     (b)   CapMed will
place such MedicAlert or MedicAlert health insurance marketing partner notices,
trademarks, symbols and/or legends on or with respect to all copies and all
components of the MedicAlert® PHR System as MedicAlert may reasonably designate
in writing, including, without limitation, in a manner which will cause such
material to appear on an initial screen display upon activation of the
MedicAlert® PHR System client software.     (c)   CapMed will place such CapMed
copyright or patent notices, symbols and/or legends on or with respect to all
copies and all components of the MedicAlert® PHR System as MedicAlert may
reasonably consent in writing, including, without limitation, in a manner which
will cause such material to appear on the “About” screen from the “Help” menu of
the drop down navigation bar of the MedicAlert® PHR System client software;
provided, however, that CapMed will not place any CapMed trademark, service
mark, symbol and/or legend to brand any such copy or component as a CapMed
product or to otherwise designate the origin of any such copy or component as
other than MedicAlert.

11.   Product Order and Confirmation.

  (a)   All orders will be made in accordance with forms agreed by both parties.
Each order will indicate the goods and quantity of each of the goods to be
purchased, as well as the desired schedule of delivery date(s).     (b)   Within
3 business days of receipt of such purchase order, CapMed will provide
MedicAlert with a written confirmation of such order, which confirm the goods
and quantity of each of the goods, and fix a schedule of delivery dates(s) as
close as commercially practicable to the desired schedule of delivery date(s).  
12.   Delivery and Terms of Payment.     (a)   CapMed will use its best efforts
to meet MedicAlert’s orders, and will give such orders first priority in
distributing its available stock and in manufacturing new stock, regardless of
whether the terms and conditions for MedicAlert’s purchase is on less favorable
terms than other customers of CapMed. If CapMed for any reason is not able to
ship on the scheduled shipping date, CapMed will notify MedicAlert in writing at
least five (5) business days before the scheduled shipping date, such written
notification will also include an estimate of the rescheduled shipping
quantities and dates.     (b)   The delivery of all goods under this Agreement
will be CPT MedicAlert’s principal place of business.     (c)   Payments:

  (i)   All payments under this Agreement are due net of any relevant taxes
within **.     (ii)   All payments under this Agreement for HealthKeys are due,
net of any relevant taxes as follows:

MedicAlert® PHR System Development and Supply Agreement



Page 10 of 19



--------------------------------------------------------------------------------



 



  (1)   ** due at **; and     (2)   ** due within **.

13.   Inspection on Receipt and Replacements. MedicAlert will, within seven
(7) business days of delivery receipt, inspect the goods and packaging and
inform CapMed in writing of any nonconformance with the specification or any
express CapMed warranty hereunder. Such written notice will include the method
of inspection, the details and nature of the discovered defects, and request
replacements. MedicAlert will, at CapMed’s expense, return the defective goods
to CapMed, and within a commercially reasonable time for the first priority
manufacturing of new goods from CapMed’s receipt of the returns, CapMed will
deliver replacements to MedicAlert. Any replacements will also be subject to
these inspection and acceptance procedures.

14.   Warranties.

  (a)   As a material inducement to this Agreement, CapMed represents and
warrants to MedicAlert that:

  (i)   the MedicAlert® PHR System will strictly comply with the descriptions
(including performance capabilities, completeness, specifications,
configurations, and function) in this Agreement;     (ii)   all computer
programs or program modules will operate in conformance with the specifications;
    (iii)   all Documents will be functional and comprehensible for their
intended users;     (iv)   all delivered goods will be merchantable and will be
fit for their intended purpose, and will be free from defects in materials and
manufacturing for a period of twelve (12) months of normal use from the date of
each individual user’s subscription;     (v)   CapMed has good title to the
CapMed PHR System;     (vi)   the CapMed PHR System is free and clear of any and
all third party liens, judgments, or encumbrances;     (vii)   the CapMed PHR
System will not violate or in any way infringe upon the rights of third parties,
including property, contractual, employment, fiduciary, trade secrets,
proprietary information and nondisclosure rights, or any trademark, service
mark, trade name, trade dress, copyright, or issued patent rights;.     (viii)  
MedicAlert’s intended use or resale of all delivered goods will not violate or
in any way infringe upon the rights of third parties, including, without
limitation, property, contractual, employment, trade secret, proprietary
information and nondisclosure rights, or trademark, copyright or patent rights.

  (b)   As a material inducement to this Agreement, MedicAlert represents and
warrants to CapMed that:

MedicAlert® PHR System Development and Supply Agreement

Page 11 of 19



--------------------------------------------------------------------------------



 



  (i)   the MedicAlert® Software will strictly comply with the descriptions
(including performance capabilities, completeness, specifications,
configurations, and function) in this Agreement;     (ii)   it has good title to
the MedicAlert® Software;     (iii)   the MedicAlert® Software is free and clear
of any and all third party liens, judgments, or encumbrances;     (iv)   the
MedicAlert® Software will not violate or in any way infringe upon the rights of
third parties, including property, contractual, employment, fiduciary, trade
secrets, proprietary information and nondisclosure rights, or any trademark,
service mark, trade name, trade dress, copyright, or patent rights;

  (c)   CapMed will provide MedicAlert with repaired or replacement units free
of charge for all defective goods during the warranty period. All costs and
expenses arising out of or related to any such warranty repair or replacement
will be borne by CapMed.

15.   Defense and Indemnification.

  (a)   Each party (the “Indemnifying Party”) will defend, indemnify and hold
harmless the other party (the “Indemnified Party”) from and against any claims,
demands, or liability, including attorney fees and costs, of any nature, whether
accrued, absolute, contingent or otherwise, arising from or relating to the
failure or breach of any of the warranties, covenants or agreements made by the
Indemnifying Party in this Agreement.     (b)   CapMed (the “Indemnifying
Party”) will defend, indemnify and hold harmless MedicAlert (the “Indemnified
Party”) from and against any claims, demands, or liability, including attorney
fees and costs, of any nature, whether accrued, absolute, contingent or
otherwise, arising from or relating to any allegation that the MedicAlert® PHR
System or any CapMed component thereof (excluding only the MedicAlert developed
MedicAlert® Software) or that any activity involving the MedicAlert® PHR System
or any CapMed component thereof (excluding only the MedicAlert developed
MedicAlert® Software) violates or in any way infringes upon the patent rights of
third parties. Notwithstanding the foregoing, CapMed will have no obligation to
indemnify MedicAlert against any ** damages as a result of conduct by MedicAlert
which has been finally determined ** to have been ** CapMed will ** MedicAlert
**, CapMed will ** as may be necessary **. The defense and indemnity obligations
of this subparagraph are a material inducement to this Agreement, are made after
review and consultation with legal counsel, and constitute the bargained for
allocation of risk between the parties.     (c)   Within a reasonable time after
the written assertion against the Indemnified Party by a third person of a claim
or liability which would entitle the Indemnified Party to a defense and
indemnification under this Agreement, the Indemnified Party will give the
Indemnifying Party written notice of the claim. The failure or delay of any such
notice that is materially prejudicial to the Indemnifying Party’s ability to
defend or indemnify against such claim or liability shall relieve the
Indemnifying Party of any obligation of defense or indemnification with respect
to such claim or liability.

MedicAlert® PHR System Development and Supply Agreement

Page 12 of 19



--------------------------------------------------------------------------------



 



  (d)   Upon receipt of timely notice, the Indemnifying Party shall undertake
the responsibility for the defense of such claim, at its own cost and expense.
If, within fifteen (15) days after delivery of the notice of claim by the
Indemnified Party, the Indemnifying Party fails to advise the Indemnified Party
of its agreement to contest and defend against any such claim or if the
Indemnifying Party does not participate in such litigation, proceeding or
settlement negotiations, for any reason, then the Indemnified Party shall have
the right, at the Indemnifying Party’s cost and expense, to take such action as
the Indemnified Party deems appropriate to defend, contest, settle or compromise
any such claim or liability, and the Indemnifying Party agrees to be bound by
any and all rulings, judgments, compromises, and settlements reached by the
Indemnified Party in good faith, in the same manner as if the Indemnifying Party
participated therein. In addition, in the event that the use or sale of all or
any part of the MedicAlert PHR System, other than the MedicAlert PHR Software,
is enjoined, or is likely to be enjoined as a result of a suit based on alleged
infringement or misappropriation of third party intellectual property rights,
MedicAlert agrees that CapMed shall have the option at CapMed’s sole cost and
expense to either: (i) procure for itself and MedicAlert the right to continue
to use the MedicAlert PHR System, or (ii) replace or modify the infringing or
misappropriating software so that it becomes non-infringing provided that the
replaced or modified software shall conform in all respects with the
specifications required by this Agreement and shall be subject to all of the
terms and conditions of this Agreement, including, without limitation, all of
the express and implied CapMed representations and warranties.     (e)   The
Indemnified Party shall have the right to participate at its own expense and
through counsel of its own choosing in contesting and defending against any such
claim and in any litigation, proceedings or settlement negotiations with respect
thereto. If, upon advice of the Indemnified Party’s counsel, the Indemnified
Party would not be adequately represented by the Indemnifying Party’s counsel
because of a conflict of interest, inability to present a defense that would
otherwise be available to the Indemnified Party , or lack of experience or
expertise in matters similar to the underlying claim, the Indemnified Party
shall have the right to be represented by counsel of its own choosing at its own
expense.     (f)   Without the written consent of the Indemnified Party, the
Indemnifying Party may not consent to the entry of any judgment with respect to
the matter or enter into any settlement that does not include a provision by
which the plaintiff or claimant in the matter releases the Indemnified Party
from all liability with respect to the matter; provided, however, that in the
event that a plaintiff or claimant refuses to release the Indemnified Party from
all liability with respect to the matter after the Indemnifying Party has
exercised its best commercial efforts to obtain a negotiated settlement or
consensual judgment that includes such release, the Indemnifying Party may
consent to an entry of judgment or enter a settlement that does not release the
Indemnified Party if prior to the entry of any such judgment or settlement the
Indemnifying Party reasonably establishes to the Indemnified Party that it can
immediately satisfy the judgment or settlement on entry and irrevocably provides
for the immediate satisfaction of the judgment or settlement on entry.

MedicAlert® PHR System Development and Supply Agreement

Page 13 of 19



--------------------------------------------------------------------------------



 



  (g)   The Indemnifying Party will reimburse the Indemnified Party within
thirty (30) days after presentation of an itemized statement of costs and/or
damages for such indemnification claim as set forth above.

16.   Limitation of Liability.

  (a)   CAPMED DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTIES AS TO THE SUITABILITY OR MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE OF THE MEDICALERT® SOFTWARE OR ANY PORTABLE
FLASH MEMORY DEVICE OTHER THAN A HEALTHKEY. IN NO EVENT SHALL CAPMED BE LIABLE
TO MEDICALERT FOR ANY MEDICALERT LOST OR ANTICIPATED PROFITS, OR ANY INCIDENTAL,
EXEMPLARY, SPECIAL, OR CONSEQUENTIAL DAMAGES, REGARDLESS OF WHETHER IT WAS
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES IN CONNECTION WITH THIS AGREEMENT,
INCLUDING, BUT NOT LIMITED TO, EITHER THE MEDICALERT PHR SYSTEM OR MEDICALERT
PHR SOFTWARE. THE LIMITATION OF LIABILITY CONTAINED HEREIN REFLECTS AN
ALLOCATION OF RISK BETWEEN THE PARTIES AND WILL SURVIVE AND APPLY EVEN IF ANY
LIMITED REMEDY FAILS OF ITS ESSENTIAL PURPOSE.

17.   Confidentiality.

  (a)   All intellectual property, knowledge, information, documents, materials,
or such other proprietary information, received by a party from the other party,
whether or not it is designated as confidential or proprietary will, except as
specified below, be considered confidential information. Confidential
information includes, without limitation, the CapMed PHR System, the MedicAlert
PHR Software, the identity, personal health records, and medical information of
MedicAlert® members and MedicAlert® PHR System subscribers. The party receiving
such information will refrain from directly or indirectly taking any action that
would constitute or facilitate the unauthorized use or disclosure of such
information, will take any and all lawful measures to prevent the unauthorized
use and disclosure of such information, and will prevent unauthorized persons or
entities from obtaining or using such information.     (b)   The provisions of
this Section do not apply to any knowledge, information, documents, materials,
or the like, which the receiving party can conclusively establish: (i) has
entered the public domain without the receiving party’s breach of any obligation
owed to the disclosing party; (ii) has become known from a source other than the
disclosing party and other than by breach of an obligation of confidentiality
owed to the disclosing party or a third party; (iii) is disclosed by the
disclosing party to a third party without restrictions on its disclosure; or,
(iv) is independently developed by the receiving party without breach of this
Agreement.     (c)   Notwithstanding the foregoing, nothing in this Agreement
will be construed to limit either party’s right to independently develop or
acquire one or more goods or services that are similar to or competitive with
the goods or services contemplated by or embodied in the other party’s
confidential or proprietary information, or to acquire, by purchase or license,
any rights, organizations or assets thereof, provided that the developing party

MedicAlert® PHR System Development and Supply Agreement

Page 14 of 19



--------------------------------------------------------------------------------



 



      does not use the other party’s confidential or proprietary information in
violation of this Agreement; including, without limitation, MedicAlert’s
pre-existing right to include a one page summary of its individual member’s
critical personal health information substantially in the same form and content
as the existing MedicAlert® MED Software (including, without limitation, name,
date of birth, address, health insurance provider and policy number, drug
allergies, and known medical conditions) on a portable flash memory device that
is not integrated in the MedicAlert® PHR System. Each party understands that the
other party evaluates, designs, develops and acquires software and other goods
or services, and that the existing or planned goods or services independently
developed, evaluated, designed, developed or acquired by the other party may
contain ideas and concepts similar to those contained in the goods or services
received by the other party. Nothing in this Agreement will preclude the other
party from marketing such developed, designed or acquired goods or services to
others. Each party reserves the right to deal with any other vendor, supplier,
or purchaser on any terms and with respect to any subject matter.     (d)  
Promptly upon the request of a party, the other party will deliver all copies,
notes, packages, diagrams, computer memory media, and all other materials
containing any confidential or proprietary information of the other party, and
destroy all compilations, analyses and other materials which contain any such
confidential information; provided, however, that the destroying party may
retain one copy of the confidential information in a file accessible only to
legal counsel for the sole purpose, in the event of a future dispute, of proving
what information it did or did not receive.     (e)   Neither party shall
disclose the commercial and financial terms of this Agreement without the
consent of the other party, which consent shall not be unreasonably withheld;
provided, however, if required by law, upon advice from its counsel, CapMed
shall be permitted to disclose the terms of this Agreement upon notice to
MedicAlert but without the consent of MedicAlert; provided, further, that CapMed
shall use its commercially reasonable efforts to keep such confidential
information as confidential as possible.     (f)   The provisions of this
Section will survive the term of this Agreement.

18.   Term and Termination.

  (a)   The term of this Agreement and any licenses related thereto will be five
(5) years from the effective date of this Agreement, and will automatically
renew for successive one (1) year terms, unless terminated earlier

  (i)   by the mutual consent of both parties;     (ii)   by either party for
any reason upon one year written notice prior to termination;     (iii)   by a
party ceasing to do business with no successor assuming all of such party’s
obligations under this Agreement;     (iv)   by the insolvency of a party,
however such insolvency is evidenced, including, without limitation, by a
general assignment for the benefit of its creditors, or by a voluntarily or
involuntarily filing of a petition in bankruptcy;

MedicAlert® PHR System Development and Supply Agreement

Page 15 of 19



--------------------------------------------------------------------------------



 



  (v)   by the dissolution or liquidation of a party, unless such dissolution or
liquidation is the result of a merger or consolidation with a controlling or
affiliated company;     (vi)   by either party on thirty (30) days written
notice of the other party’s material breach of a substantive term of this
Agreement if such breach is curable within thirty (30) days and is not cured
within such time; or,     (vii)   by either party on commercially reasonable
written notice of the other party’s material breach of a substantive term of
this Agreement if such breach is not curable within thirty (30) days and the
party declared in breach is not then using its best efforts and acting in good
faith to cure such breach as promptly as practicable within such commercially
reasonable notice period.

  (b)   During the ** period immediately following the termination date,
MedicAlert and the MedicAlert® PHR System subscribers will have the limited
exclusive, worldwide right and license to use all and any component of the
MedicAlert® PHR Software, and all corresponding rights under all patent,
copyright, trademark, trade secret and other laws as may be necessary or
appropriate for the sole and limited purpose of transferring the MedicAlert® PHR
System subscribers to alternative goods or services that may be competitive with
the CapMed PHR System or the MedicAlert® PHR System and that were not developed
in violation of this Agreement.     (c)   In the event that this Agreement is
terminated by CapMed without cause, or by MedicAlert on the insolvency,
dissolution or uncured material breach of CapMed, MedicAlert shall have the
irrevocable right and option to purchase an irrevocable, fully paid up, royalty
free, worldwide license to make, use, modify, enhance, further develop, sell,
and sublicense all and any component of the MedicAlert® PHR Software, and all
corresponding rights under all patent, copyright, trademark, trade secret and
other laws as may be necessary or appropriate for the full enjoyment of the
rights otherwise granted under this Agreement.     (d)   If the parties are
unable to agree on the purchase price within thirty (30) calendar days of the
termination date, each party shall appoint, within thirty (30) calendar days
thereafter, one appraiser and the two appraisers shall within a period of five
(5) additional days, agree on and appoint an additional appraiser. The
appraisers shall be experienced in valuing licenses. The three appraisers shall,
within sixty (60) calendar days after the appointment of the third appraiser,
determine the fair market value of the license in writing and submit their
report to all the parties. The fair market value shall be determined by taking
the arithmetic mean of the two closest appraisers’ valuations, shall be final,
and shall not be subject to appeal. Each party shall pay for the services of the
appraiser selected by it, plus one-half of the fee charged by the third
appraiser. MedicAlert shall have five (5) days from the appraisal determination
of fair market value to give CapMed written notice of its intent to exercise or
waive its rights to exercise the option. In the event that MedicAlert elects to
exercise its option, the purchase price may be paid by a promissory note secured
by the license over a period not to exceed five (5) years with interest at a
rate equal to the Prime Rate.     (e)   On completion of all Schedule A
milestones and pursuant to the software escrow agreement, CapMed will deposit
with a reputable escrow company previously agreed to

MedicAlert® PHR System Development and Supply Agreement

Page 16 of 19



--------------------------------------------------------------------------------



 



      by the parties, the Patent, the Copyright, the full and complete CapMed
PHR Software in source code and all related computer files (such as executable
program files, compiler, linker, third-party libraries, etc.), and all
Documentation agreed to between the parties as may be necessary to develop,
utilize and understand the CapMed PHR System, and thereafter shall promptly
deposit full and complete documents and source code for any new version,
upgrade, or bug fix. In the event this agreement is terminated for any reason,
the escrow company will deliver all materials held in escrow to MedicAlert under
the terms and conditions of the escrow agreement for MedicAlert’s
post-termination licensed use under this Section

19.   Warranty of Corporate Authority. Each party represents and warrants to the
other that it is a corporation duly organized, validly existing, and in good
standing under the laws of the jurisdiction of formation, and has all requisite
corporate power and authority to make and enter this Agreement.

20.   Non-Assignability. Neither party may assign, transfer, or otherwise
dispose of this Agreement in whole or in part to any person, firm, or
corporation without the prior written consent of the other party, unless such
assignment or transfer is to a parent, subsidiary, or affiliate company.

21.   No Special Relationship Between Parties. Nothing in this Agreement creates
an agency relationship, partnership, joint-venture or any other form of special
relationship between the parties.

22.   Severability. If any provision of this Agreement is held by any court of
competent jurisdiction to be illegal, void, or unenforceable, such provision
will be of no force or effect, and the court will restructure or amend such
provision to the minimum extent possible to be enforceable according to the
parties intent as set forth herein. The illegality or unenforceability of such
provision will have no effect upon and will not impair the enforceability of any
other provision of this Agreement.

23.   Integration. This Agreement, together with all attached exhibits and
schedules and all ancillary agreements between the parties hereto, represent the
complete agreement and understanding of the parties relating to the subject
matter hereof and supersede any prior or contemporaneous agreements,
understandings, or representations of the parties, whether oral or in writing.
This Agreement may not be amended or modified except by a writing signed by both
parties.

24.   Notices. All commercial notices for the order, manufacture, and delivery
of goods or services will be in a commercially reasonable manner consistent with
industry standards. All notices, requests, demands and other communications
regarding any party’s default under or the termination of this Agreement will be
in writing and will be sufficient in all respects (a) if delivered personally or
by telecopy or email transmission when so delivered, or (b) if given by an
internationally reputable overnight air courier service, two (2) business days
after the date delivered to such courier, delivery charges prepaid.

25.   Entire Agreement. This Agreement represent the complete agreement and
understanding of the parties relating to the subject matter hereof and supersede
any prior or contemporaneous

MedicAlert® PHR System Development and Supply Agreement

Page 17 of 19



--------------------------------------------------------------------------------



 



    agreements, understandings, or representations of the parties, whether oral
or written. This Agreement may not be amended or modified except by a writing
signed by both parties.

26.   Governing Law & Jurisdiction. This Agreement is made in Turlock,
California, and shall in all respects be deemed a contract of such State
governed by the laws of the United States of America and the State of
California. The parties expressly agree to use their best efforts to informally,
among themselves, resolve any dispute arising from or relating to this Agreement
before initiating any litigation.

27.   Counterparts. This Agreement may be executed in two or more original or
telecopy counterparts, each of which shall be deemed an original and all of
which together shall constitute but one and the same document.

28.   Captions. Captions are for the convenience of the parties and shall not be
used in interpreting the provisions of this Agreement.

          IN WITNESS WHEREOF, the parties hereto have made and entered this
Agreement as of the date and year last set forth below to be effective as of the
date and year first set forth above.

                          Bio-Imaging Technologies, Inc.       Medic Alert
Foundation United States, Inc.
 
                        By:   /s/ Mark L. Weinstein       By:   /s/ Paul
Kortschak                       Mark L. Weinstein
President and CEO
Bio-Imaging Technologies, Inc.       Paul Kortschak
President and CEO
Medic Alert Foundation United States, Inc.
 
                       
 
  Date:   June 20, 2005           Date:   June 20, 2005
 
                       

MedicAlert® PHR System Development and Supply Agreement

Page 18 of 19



--------------------------------------------------------------------------------



 



SCHEDULE A
TO
MEDICALERT® PHR SYSTEM
DEVELOPMENT AND SUPPLY AGREEMENT
MedicAlert E-HealthKey Product Development
MedicAlert Development Team
Responsibilities and Milestones
Field Test Milestones and Implementation Schedule
**

                          Bio-Imaging Technologies, Inc.       Medic Alert
Foundation United States, Inc.
 
                        By:   /s/ Mark L. Weinstein       By:   /s/ Paul
Kortschak                       Mark L. Weinstein
President and CEO
Bio-Imaging Technologies, Inc.       Paul Kortschak
President and CEO
Medic Alert Foundation United States, Inc.
 
                       
 
  Date:   June 20, 2005           Date:   June 20, 2005
 
                       

Page 19 of 19